Citation Nr: 0809345	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-40 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO decision, which 
denied service connection for a left knee disability.

In February 2008, the veteran had a videoconference hearing 
before the undersigned.  A transcript has been associated 
with the file.


FINDING OF FACT

The veteran did not have a left knee injury during service, 
and the evidence does not show that the veteran's current 
left knee disability is otherwise attributable to service.


CONCLUSION OF LAW

The veteran's left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The September 2004 letter also told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, an examination or 
opinion is not needed on the claim as there is no evidence 
indicative of a link between any current left knee problems 
and service, aside from the veteran's own lay assertions.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran contends that he suffers from a left knee 
disability as a result of an injury incurred during service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

VA treatment reports, including a report from December 2005, 
show that the veteran has degenerative joint disease of the 
left knee and a torn left meniscus.  The Board is thus 
satisfied that the veteran has a left knee disability.  It 
now proceeds to determine whether the veteran's left knee 
disability is the result of an injury incurred during 
service.

In this case, service medical records are devoid of any 
complaints, findings, or treatment of left knee problems.  In 
September 1978, the veteran did report to the medical clinic 
with complaints of a bruised left thigh, which made it 
painful to walk.  The examiner found no sign of a bruise or 
edema, with very slight pain to palpation.  The diagnosis was 
a bruise, and the veteran was advised to use a whirlpool to 
relieve the pain.  There are no other records showing left 
leg problems, and there is no evidence that the veteran 
returned for further treatment of his thigh bruise.  The 
veteran's separation examination, conducted in June 1980, 
found that the veteran's lower extremities and other 
musculoskeletal components were normal.  Subsequent 
examinations, conducted in November 1981, November 1982, and 
August 1984, also revealed normal lower extremities and other 
musculoskeletal components.

The first evidence of record showing that the veteran had a 
left knee disability comes from VA treatment records from 
March 1998.  These records note that the veteran had 
degenerative joint disease from a knee injury in the past.  
No further etiology was given.

A VA treatment report from September 2004 notes that the 
veteran had struck his knee three months prior to that 
examination and had been experiencing pain in his knee cap 
ever since.  A VA treatment report from October 2006 notes 
that the veteran had injured his left knee approximately 10 
years prior to that examination after he twisted his knee.  

At his February 2008 hearing, and elsewhere, the veteran 
contended that his left knee disability is the result of 
being struck by a metal bar during service.  However, the 
veteran concedes that no medical examiner has ever attributed 
his current left knee disability to an injury incurred during 
service.  

In sum, there is no evidence, other than his own contentions, 
relating the veteran's left knee disability to service.  
Though the veteran did sustain a bruised left thigh during 
service, there is no indication that that injury was 
productive of additional injury to the veteran's knee cap.  
The veteran's service medical records are devoid of any 
findings of a left knee injury, and the veteran's separation 
examination shows that the veteran's left knee was normal.  
In addition, there is no medical opinion of record relating 
the veteran's current left knee disability to service.  In 
fact, the first evidence of a left knee disability comes from 
VA treatment records from March 1998, more than 17 years 
after the veteran's discharge from service.  The Board finds 
that the amount of time between service and a diagnosis 
weighs against the veteran's claim in this case.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  The veteran's statements alone are insufficient 
to prove that his left knee disability is related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As there is no medical evidence relating the veteran's left 
knee disability to military service, service connection is 
not warranted. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


